                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                             JACKSONVILLE DIVISION


IHOSVANI SERRANO GONZALEZ,

         Petitioner,

v.                                                      Case No. 3:18-cv-1183-J-34PDB

JEFF B. SESSIONS,
et al.,

        Respondents.
________________________________

                                        ORDER
      Petitioner Ihosvani Serrano Gonzalez, a native and citizen of Cuba, initiated this

action by filing a pro se Petition for Writ of Habeas Corpus under 28 U.S.C. § 2241 on

September 11, 2018, in the Southern District of Florida. See Doc. 1 (Petition). On October

4, 2018, the Honorable Ursula Ungaro transferred the Petition to this Court for

consideration. See Doc. 8.

      Gonzalez contends that the United States Department of Homeland Security,

Immigration and Customs Enforcement (ICE) has unlawfully detained him for more than

ninety days awaiting deportation or release. See Doc. 1 at 1-3 (citing Zadvydas v. Davis,

533 U.S. 678 (2001)). He states an immigration judge entered an order of removal on

September 6, 2005, and ICE took him into custody on June 4, 2018. Doc. 1 at 2.

      After an order of removal is final, ICE is required to make every effort to remove

the alien within a reasonable time. Zadvydas, 533 U.S. at 701. In Zadvydas, the Supreme

Court concluded that six months is a presumptively reasonable period to detain a

removable alien awaiting deportation. Id. As such, “[a] six-month custodial period of time
following the order of removal must have elapsed prior to the filing of a habeas petition

challenging confinement under Zadvydas.” Fahim v. Ashcroft, 227 F.Supp.2d 1359, 1363

(N.D. Ga. 2002) (citing Akinwale v. Ashcroft, 287 F.3d 1050, 1052 and n.3 (11th Cir.

2002)) (emphasis added). See also Aleman v. Jeff Sessions, No. 3:18-cv-1129-J-32JBT

(M.D. Fla. Sept. 24, 2018); Metellus v. Holder, No. 3:11-cv-372-J-34JBT, 2011 WL

1740187, at *1 (M.D. Fla. May 5, 2011) (unpublished) (recognizing Eleventh Circuit

determined six-month period must have expired at time the petition raising Zadvydas

claim is filed).

         Gonzalez has been in ICE custody for approximately four months. Therefore,

Gonzalez’s request is premature. If Gonzalez remains in ICE custody for more than six

months, he can file a Petition for Writ of Habeas Corpus at that time.

         Accordingly, it is

         ORDERED AND ADJUDGED:

         1.     The Petition (Doc. 1) is DISMISSED without prejudice as prematurely

filed.

         2.     The Clerk of Court shall enter judgment accordingly and close this case.

         3.     If Gonzalez appeals the dismissal of the case, this Court denies a certificate

of appealability.1 Because this Court has determined that a certificate of appealability is




        The Court should issue a certificate of appealability only if a petitioner makes “a
         1

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To
make this substantial showing, Petitioner “must demonstrate that reasonable jurists would
find the district court’s assessment of the constitutional claims debatable or wrong,”
Tennard v. Dretke, 542 U.S. 274, 282 (2004) (quoting Slack v. McDaniel, 529 U.S. 473,
484 (2000)), or that “the issues presented were ‘adequate to deserve encouragement to
proceed further,’” Miller-El v. Cockrell, 537 U.S. 322, 335-36 (2003) (quoting Barefoot v.
                                               2
not warranted, the Clerk shall terminate from the pending motions report any motion to

proceed on appeal as a pauper. Such termination shall serve as a denial of the motion.

        DONE AND ORDERED at Jacksonville, Florida, this 11th day of October, 2018.




Jax-7


C:      Ihosvani Serrano Gonzalez, AXXXXXXXX
        Stephanie I.R. Fidler, Esq.




Estelle, 463 U.S. 880, 893 n.4 (1983)). Upon due consideration, the Court will deny a
certificate of appealability.

                                          3
